Citation Nr: 1134943	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  09-07 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his wife



ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1969 to January 1971.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 2011, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was denied by an unappealed January 2002 rating decision.

2.  Evidence associated with the claims file since the unappealed January 2002 rating decision raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for PTSD.



CONCLUSIONS OF LAW

1.  The January 2002 rating decision which denied service connection for PTSD is final.  38 U.S.C.A. § 7105 (West 2002).

2.  Evidence submitted to reopen the claim of entitlement to service connection for PTSD is new and material, and therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Without deciding whether the notice and development requirements of VCAA have been satisfied in the present case, the Board is not precluded from adjudicating whether new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for PTSD because the claim is reopened.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In a January 2002 rating decision, the RO again denied service connection for PTSD, finding that the evidence did not establish a stressor.  The Veteran did not appeal.  The RO decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In September 2007, the Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD.  In a February 2008 rating decision, the RO found there was not new and material evidence to reopen the Veteran's claim because the evidence submitted did not establish a verifiable stressor.  

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  "New" evidence means existing evidence not previously submitted to VA.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Newly submitted evidence is considered to be sufficient to reopen a claim when, in combination with the other evidence of record, it raises the possibility of triggering VA's duty to provide a medical examination.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010) (noting that 38 C.F.R. § 3.156(a) creates a low threshold and enables rather than precludes the reopening of a claim).

If new and material evidence is presented, the Board shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  But if the RO did not reopen the claim and consider it on a direct basis, then the Board may not consider the claim on the merits unless the Veteran has waived RO consideration or the Veteran would not be prejudiced by such consideration.  Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010) (noting that generally the Board should return a reopened claim to the RO for initial consideration, but may consider the merits of the claim where the Veteran submits a waiver or would not be prejudiced by such adjudication); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that the Board must consider whether a veteran is prejudiced by a lack of RO consideration of the merits of a claim).

In this case, the RO determined that new and material evidence was not presented to reopen the Veteran's claim for entitlement to service connection for PTSD.  Such a determination, however, is not binding on the Board, and the Board must first decide whether new and material evidence has been received to reopen the claim.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (holding that Board reopening is unlawful when new and material evidence has not been submitted).  Because the January 2002 rating decision is the last final disallowance, the Board must review all of the evidence submitted since that action to determine whether the Veteran's claim for service connection should be reopened and re-adjudicated on a de novo basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

Evidence of record at the time of the January 2002 rating decision included the Veteran's service personnel records (SPRs), service treatment records (STRs), private medical records from February 1998 to March 2001, VA medical records from June 1999 to September 2001, and several VA examinations.  The Veteran's STRs were silent regarding PTSD.  The Veteran's SPRs show that he served in Vietnam from June 5, 1969 to June 4, 1970 and that he was in receipt of the Vietnam Service Medal, the National Defense Service Medal, the Republic of Vietnam Campaign Medal with 60 device, 2 Overseas Bars, and the Army Commendation Medal.  The SPRs also indicated he participated in the Tet 1969 Counter Offensive and served with the 155th Transportation Company at Cam Ranh Bay during his year in Vietnam.  The Veteran's military occupational specialty was 57H20 or cargo handler.  

The private medical records were primarily related to the Veteran's prostate disability and other non-PTSD conditions.  The VA medical records showed diagnoses of PTSD and treatment for other conditions.  Additionally, in a February 2001 VA medical record, the Veteran reported the following stressors:  witnessing what other servicemembers did to the Vietnamese people, coming under fire while on a KP run, and having two unarmed napalm bombs drop and open while he was unloading them.  The VA examinations were for conditions unrelated to the Veteran's PTSD.  In a January 2001 letter, a VA physician stated that the Veteran had moderately severe PTSD.  

Evidence submitted after the January 2002 rating decision includes statements from the Veteran, private medical records from December 2001, VA medical records from November 2006 to September 2008, VA medical examinations, Social Security Administration (SSA) documents, and testimony from the February 2011 Board hearing.  The Veteran's statements included the following stressors:  witnessing the death of a Vietnamese worker or fellow soldier in the motor pool by an accidental beheading; the stress and fear involved in the loading and unloading of ammunition; driving in convoys to deliver ammunition to combat units; acting as a perimeter security guard; seeing body bags; and being attacked by rockets while with his company at Cam Ranh Bay.  He also stated that he received a Combat Infantryman Badge (CIB).  In a November 2010 letter, a VA physician provided a diagnosis of PTSD.  The physician stated that the PTSD was related to a fear of a napalm bomb exploding, witnessing the death of a soldier in the motor pool, and service in a combat zone in general.  

The Board finds that new and material evidence has been presented.  The evidence, including additional stressor statements, a VA physician letter, and statements made at VA treatment, is new because it was not previously submitted to VA.  The Veteran provided lay evidence of potentially verifiable stressors - the death of a soldier in a motor pool accident and being fired upon while stationed at Cam Ranh Bay - and lay evidence that may be related to a fear of hostile military activity.  The evidence is also material because it relates to unestablished facts necessary to establish the claim - the presence of an in-service stressor.  See 38 C.F.R. § 3.304(f); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Justus, 3 Vet. App. at 513.  Moreover, the evidence is not cumulative or redundant and raises a reasonable possibility of substantiating the claim or at least triggers VA's duty to provide an examination.  See 38 C.F.R. § 3.156(a); Shade, 24 Vet. App. at 117-18.  Accordingly, for all of the above reasons, the Veteran's claim is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for PTSD is reopened; the claim is granted to this extent only.


REMAND

Although the Board sincerely regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  Remand is required to provide notice to the Veteran, conduct additional development, and to provide the Veteran with an examination.

First, remand is required for notice of new regulations regarding PTSD which were recently issued and of which the Veteran has had no notice.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010) ("Stressor Determinations").  These amendments are applicable to the Veteran's appeal.  See 75 Fed. Reg. 39,843 (stating that the amendments are applicable to appeals currently before the Board that have not yet been decided).  Accordingly, remand is required to provide notice to the Veteran of these new PTSD regulations.  

Second, remand is required to conduct additional development.  See VA Adjudication Procedure Manual M21-1MR, part IV, subpart ii, chapter 1, section D15.  The Veteran has reported two stressors that are potentially verifiable.  The first is witnessing the accidental death of a fellow soldier in the motor pool, while stationed at Cam Ranh Bay in or around March 1970.  The other was taking rocket fire while stationed with the 155th Transportation Company at Cam Ranh Bay.  Additionally, the Veteran has reported that he was in receipt of a CIB.  That statement should also be investigated.  Accordingly, the AMC must attempt to verify the Veteran's stressors and whether he received a CIB.  

Third, remand is required to provide the Veteran with an examination.  VA's duty to assist includes providing a medical examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including evidence of continuity of symptomatology).  

Service connection for PTSD requires:  (1) medical evidence establishing a diagnosis of the disorder; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an inservice stressor.  38 C.F.R. § 3.304(f) (2010).  The PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  38 C.F.R. § 4.125(a) (2010).

Recent regulatory amendments changed the evidentiary standards regarding stressors based on a Veteran's fear of hostile military or terrorist activity.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).  Lay evidence may now establish an alleged stressor where:  1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; 2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; 3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.  Fear of hostile military or terrorist activity occurs where a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852.

Here, there is a diagnosis of PTSD made in conformance with the DSM-IV.  Additionally, a VA physician has linked the Veteran's PTSD to a potentially verifiable stressor and to lay evidence that may be related to a fear of hostile military activity.  The low threshold of obtaining a VA examination has therefore been met.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 83-86.  Accordingly, remand for a VA examination is required.

Fourth, remand is required for the AMC to attempt to obtain VA medical records.  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  At the Board hearing, the Veteran stated that he received psychiatric treatment in the early 1990s at the Charleston, South Carolina VA.  Those records are not associated with the claims file.  Additionally, there is a 5 year gap in the VA medical records of file - from 2001 to 2006.  Further, the most recent VA records of file are dated in September 2008.  The AMC thus must attempt to obtain these VA records.  

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran of the new PTSD regulations and request that he provide any additional information regarding his stressors.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)), corrected by 75 Fed. Reg. 41,092 (July 15, 2010).

2.  Contact the Charleston, South Carolina, VA Medical Center and obtain and associate with the claims file all outstanding records of treatment, to include records from the early 1990s, records from 2001 to 2006, and records dated after September 2008.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his or her representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AOJ should also inform the Veteran that he can also provide alternative forms of evidence.  Associate all documents obtained with the claims file.

3.  After the Veteran has been provided with a reasonable time to respond to the notice letter, and regardless of whether he provides any additional information, the AMC must contact the appropriate government records repository or repositories to attempt to verify the Veteran's stressors, including rocket attacks while stationed at Cam Ranh Bay with the 155th Transportation Company and witnessing an accidental death in the motor pool at Cam Ranh Bay in or around March 1970.  Additionally, the AMC should determine whether the Veteran is in receipt of the CIB, regardless of the fact that it is not noted in his SPRs.  The AMC must document for the claims file which repository or repositories were contacted and why. 

4.  After any responses from the government records repositories have been received, and regardless of whether any stressors are verified, provide the Veteran with an appropriate mental health examination to determine the etiology of the Veteran's PTSD.  Because this examination will partially be conducted under the new PTSD regulations, it must be conducted by a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  A complete rationale for any opinion expressed must be included in the examination report.  If an opinion cannot be provided without resort to speculation, the examiner must provide supporting rationale for that statement.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.

If any stressors were verified, the examiner must provide an opinion whether PTSD can be related to the stressor or stressors established as having occurred during active service.  Additionally, the examiner should provide an opinion as to whether the Veteran's claimed stressors, to include rocket attacks at Cam Ranh Bay, and the stress of loading, unloading, and transporting ammunition to combat units, are adequate to support a diagnosis of PTSD based on a fear of hostile military or terrorist activity during service, and whether his symptoms are related to the claimed stressors.  In doing so, the examiner should acknowledge all of the Veteran's lay statements regarding the claimed stressors.  

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. D. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


